DETAILED ACTION
The present office action is responsive to communications received on 02/10/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7-9, 13, and 15 were amended.
Claims 1-20 are pending.

Response to arguments
With respect to the 35 USC § 103 rejection: Applicant’s argument with respect to the solicitation are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-9, 12-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boutros et al. (US 20190132221 A1) hereinafter referred to as Boutros in view of Hart (US 20120051219 A1) hereinafter referred to as Hart and further in view of Eldar et al. (US 20160379139 A1)  hereinafter referred to as Eldar.

With respect to claim 1, Boutros discloses: A method comprising: obtaining network flow metadata of a network flow of a host in a network; identifying one or more attributes of the network flow metadata; (Boutros Abstract discloses “the classification operation is based on a set of attributes associated with the data message flow (e.g., five tuple identifier, i.e., protocol and source and destination ports and IP addresses).” Wherein Boutros paragraph [0040] makes it clear that data messages metadata are network flow metadata. Boutros paragraph [0086] discloses “the process 800 identifies (at 820) one or more metadata attributes associated with the received data message” which is interpreted as identifying by obtaining multiple attributes from metadata of data messages, which are of a host).
determining whether the one or more attributes of the network flow metadata satisfy one or more criteria for each host group of a plurality of host groups (Boutros [0037] discloses for a tenant, the prior art is trying to solve the problem of “embedding a set of network addresses (e.g., destination IP addresses) of a set of service machines that are to perform the service operations in the chain” which is interpreted that machines are grouped as part of one host group based on  a determination whether they are needed to complete a certain task. Wherein the prior art proposes one solution is to group based on the collected flow metadata, such as in paragraph [0059]).
in response to determining that the one or more attributes of the network flow metadata satisfy the one or more criteria, classifying the host as belonging to host group of the plurality of host groups; (Boutros paragraph [0138] explicitly discloses classification based on metadata to specify an SFP list, which is the list of the service machines that are going to be used to complete a task, see [0007]).
Although Boutros discloses the determining process, as mapped above, but does not explicitly disclose that the determination is done for each host group and in parallel as disclosed by the following: determining whether the one or more attributes of the network flow metadata satisfy one or more criteria for each host group of a plurality of host groups in parallel;
However, Hart in an analogous field of endeavor discloses: determining whether the one or more attributes of the network flow metadata (Hart [0034] discloses “metadata includes attributes related to the packet”) satisfy one or more criteria for each host group of a plurality of host groups in parallel; (Hart [0005] is trying to solve the issue of “subscribers belong to multiple classifications simultaneously”. Additionally, Hart [0042] discloses “The classification group matching module 120 compares (208) attributes of the first event with entry criteria of the classification groups 125”. Looking at Fig. 2 illustrates the process wherein one or more attributes satisfy one or more criteria for multiple host groups simultaneously).
in response to determining that the one or more attributes of the network flow metadata satisfy the one or more criteria, classifying the host as belonging to each host group of the plurality of host groups; (Hart [0042] discloses “The classification group matching module 120 assigns (210) the first event to one or more classification groups 125 where the first event meets the entry criteria of those classification group(s). The service definition application module 130 identifies (212) one or more service definitions for the traffic flow 105 based on the assigned classification groups 125”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros with determining whether the one or more attributes of the network flow metadata satisfy one or more criteria for each host group of a plurality of host groups in parallel; and in response to determining that the one or more attributes of the network flow metadata satisfy the one or more criteria, classifying the host as belonging to each host group of the plurality of host groups as disclosed by Hart in order to improve classification/grouping data models that are frequently flat or hierarchical, which can make it difficult to have subscribers belong to multiple classifications simultaneously, see Hart [0005].
Boutros does not explicitly disclose: and soliciting feedback from a user as to whether the host is accurately classified as belonging to each host group of the plurality of host groups based on a distance from the host to a decision boundary.
However, Eldar in an analogous art teaching in paragraph [0070] “metadata identifying the determined classification (or classifications)” also discloses: soliciting feedback from a user as to whether the host is accurately classified as belonging to each host group of the plurality of host groups based on a distance from the host to a decision boundary. (Interpreted in view of paragraph [027] of applicant specifications; Eldar [0069] discloses “Confidence levels may also be incorporated into methods for training and augmenting classification criteria. When confidence level is low (either for the classifier, itself, or for an individual data item), a system may ask an end user to manually select or distance from the host to a decision boundary. Additionally [0054] discloses “Data items 305a-305n have been identified by the selected users 301a-301n as being properly classified as one or more particular classifications.” Which implies multiple belonging to each group of the plurality of groups).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros with soliciting feedback from a user as to whether the host is accurately classified as belonging to each host group of the plurality of host groups based on a distance from the host to a decision boundary as disclosed by Eldar in order to train a system on how to perform proper classification, see Eldar [0022].

With respect to claim 4, Boutros in view of Hart, and Eldar disclose: The method of claim 1, wherein: determining includes determining that the one or more attributes of the network flow metadata satisfy the one or more criteria for each host group of the plurality of host groups. (Hart [0034] discloses “metadata includes attributes related to the packet” wherein the attributes in Hart [0042] discloses “The classification group matching module 120 assigns (210) the first event to one or more classification groups 125 where the first event meets the entry criteria of those classification group(s). The service definition application module 130 identifies (212) one or more service definitions for the traffic flow 105 based on the assigned classification groups 125”).

With respect to claim 5, Boutros in view of Hart, and Eldar disclose: The method of claim 1, wherein determining includes determining based on a predefined rule that specifies at least one criteria of the one or more criteria. (in addition to the claim mapping rational in claim 4 Boutros paragraph [0147] discloses “active directory group identifier” which is interpreted that indicating the active directory group identifier is a predefined rule).

With respect to claim 7, Boutros in view of Hart, and Eldar disclose: The method of claim 1, further comprising: obtaining the feedback; and based on the feedback, modifying how it is determined that the one or more attributes of the network flow metadata satisfy the one or more criteria. (Eldar [0054-0055] discloses “Data items 305a-305n have been identified by the selected users 301a-301n as being properly classified as one or more particular classifications. The machine learning module may then analyze the receive data items, 305a-305n, and determine associated criteria 320 which may then be used to determine whether a future, unclassified, data item should be classified as belonging to one or more of the particular classifications which had been identified in the data items 305a-305n by selected users 301a-301n.” which discloses receiving user feedback and determining if the data satisfy one or more classifications for a one or more groups).

With respect to claim 8, Boutros in view of Hart, and Eldar disclose: The method of claim 1, further comprising: presenting an explanation as to why the host is classified as belonging to at least one host group of the plurality of host groups. (Eldar [0065-0066] discloses prompting user for classification feedback based on confidence level wherein “overrule of a classification may then be used as a basis for updating the set of rules, characteristics, or criteria which will be applied toward future classifications of data items”. Additionally, [0069-0070] disclose “a data item may be directly on the "border" of a decision boundary of one classification or another and the system may refer the classification or confirmation of a recommended classification to an administrator, an identified expert, or an end user … The identified classification (or classifications) may be indicated in metadata added to, appended to, or associated with the data item, the metadata identifying the determined classification (or classifications)” which is interpreted that the user is presented with classification and requesting the 

With respect to claim 9, Boutros discloses: An apparatus comprising: a network interface configured to obtain network flow metadata of a network flow of a host in a network; and one or more processors coupled to the network interface, wherein the one or more processors (Boutros Fig. 14) are configured to: identify one or more attributes of the network flow metadata; (Boutros Abstract discloses “the classification operation is based on a set of attributes associated with the data message flow (e.g., five tuple identifier, i.e., protocol and source and destination ports and IP addresses).” Wherein Boutros paragraph [0040] makes it clear that data messages metadata are network flow metadata. Boutros paragraph [0086] discloses “the process 800 identifies (at 820) one or more metadata attributes associated with the received data message” which is interpreted as identifying by obtaining multiple attributes from metadata of data messages, which are of a host).
Boutros paragraph [0038] discloses “service nodes can be (1) host computers on which the service machines execute” wherein determine whether the one or more attributes of the network flow metadata satisfy one or more criteria for each host group of a plurality of host groups; (Boutros [0037] discloses for a tenant, the prior art is trying to solve the problem of “embedding a set of network addresses (e.g., destination IP addresses) of a set of service machines that are to perform the service operations in the chain” which is interpreted that machines are grouped based on their ability to complete a certain task, which means since there are multiple tasks there are multiple host groups that one machine could belong to. Wherein the prior art proposes one solution is to group based on the collected flow metadata, such as in paragraph [0059]).
in response to determining that the one or more attributes of the network flow metadata satisfy the one or more criteria, classify the host as belonging to host group of the plurality of host groups; (Boutros paragraph [0138] explicitly discloses classification based on metadata to specify an SFP list, which is the list of the service machines that are going to be used to complete a task, see [0007]).
Although Boutros discloses the determining process, as mapped above, but does not explicitly disclose that the determination is done for each host group and in parallel
However, Hart in an analogous field of endeavor discloses: determine whether the one or more attributes of the network flow metadata (Hart [0034] discloses “metadata includes attributes related to the packet”) satisfy one or more criteria for each host group of a plurality of host groups in parallel; (Hart [0005] is trying to solve the issue of “subscribers belong to multiple classifications simultaneously”. Additionally, Hart [0042] discloses “The classification group matching module 120 compares (208) attributes of the first event with entry criteria of the classification groups 125”. Looking at Fig. 2 illustrates the process wherein one or more attributes satisfy one or more criteria for multiple host groups simultaneously).
in response to determining that the one or more attributes of the network flow metadata satisfy the one or more criteria, classify the host as belonging to each host group of the plurality of host groups; (Hart [0042] discloses “The classification group matching module 120 assigns (210) the first event to one or more classification groups 125 where the first event meets the entry criteria of those classification group(s). The service definition application module 130 identifies (212) one or more service definitions for the traffic flow 105 based on the assigned classification groups 125”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros with determining whether the one or more attributes of the network flow metadata satisfy one or more criteria for each host group of a plurality of host groups in parallel; and in response to determining that the one or more attributes of the network flow metadata satisfy the one or more criteria, classifying the host as belonging to each host group of the plurality of host groups as disclosed by Hart in order to improve classification/grouping data models that 
Boutros does not explicitly disclose: and solicit feedback from a user as to whether the host is accurately classified as belonging to each host group of the plurality of host groups based on a distance from the host to a decision boundary.
However, Eldar in an analogous art teaching in paragraph [0070] “metadata identifying the determined classification (or classifications)” also discloses: solicit feedback from a user as to whether the host is accurately classified as belonging to each host group of the plurality of host groups based on a distance from the host to a decision boundary. (Interpreted in view of paragraph [027] of applicant specifications; Eldar [0069] discloses “Confidence levels may also be incorporated into methods for training and augmenting classification criteria. When confidence level is low (either for the classifier, itself, or for an individual data item), a system may ask an end user to manually select or confirm a classification.” Wherein the confidence level is mapped to the distance from the host to a decision boundary. Additionally [0054] discloses “Data items 305a-305n have been identified by the selected users 301a-301n as being properly classified as one or more particular classifications.” Which implies multiple belonging to each group of the plurality of groups).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros with soliciting feedback from a user as to whether the host is accurately classified as belonging to each host group of the plurality of host groups based on a distance from the host to a decision boundary as disclosed by Eldar in order to train a system on how to perform proper classification, see Eldar [0022].

With respect to claim 12, Boutros in view of Hart, and Eldar disclose: The apparatus of claim 9, wherein the one or more processors are configured to: determine that the one or more attributes of the network flow metadata satisfy the one or more criteria for each host group of the plurality of host groups. (Hart [0034] discloses “metadata includes attributes related to the packet” wherein the attributes in Hart [0042] discloses “The classification group matching module 120 assigns (210) the first event to one or more classification groups 125 where the first event meets the entry criteria of those classification group(s). The service definition application module 130 identifies (212) one or more service definitions for the traffic flow 105 based on the assigned classification groups 125”).

With respect to claim 13, Boutros in view of Hart, and Eldar disclose: The apparatus of claim 9, wherein the one or more processors are configured to: determine based on a predefined rule that specifies at least one criteria of the one or more criteria. (in addition to the claim mapping rational in claim 4 Boutros paragraph [0147] discloses “active directory group identifier” which is interpreted that indicating the active directory group identifier is a predefined rule).

With respect to claim 15, Boutros discloses: One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of a server, cause the processor to: obtain network flow metadata of a network flow of a host in a network; identify one or more attributes of the network flow metadata; (Boutros Abstract discloses “the classification operation is based on a set of attributes associated with the data message flow (e.g., five tuple identifier, i.e., protocol and source and destination ports and IP addresses).” Wherein Boutros paragraph [0040] makes it clear that data messages metadata are network flow metadata. Boutros paragraph [0086] discloses “the process 800 identifies (at 820) one or more metadata attributes associated with the received data message” which is interpreted as identifying by obtaining multiple attributes from metadata of data messages, which are of a host).
determine whether the one or more attributes of the network flow metadata satisfy one or more criteria for each host group of a plurality of host groups; (Boutros [0037] discloses for a tenant, the prior art is trying to solve the problem of “embedding a set of network addresses (e.g., destination IP addresses) of a set of service machines that are to perform the service operations in the chain” which is interpreted that machines are grouped based on their ability to complete a certain task, which means since there are multiple tasks there are multiple host groups that one machine could belong to. Wherein the prior art proposes one solution is to group based on the collected flow metadata, such as in paragraph [0059]).
in response to determining that the one or more attributes of the network flow metadata satisfy the one or more criteria, classify the host as belonging to host group of the plurality of host groups; (Boutros paragraph [0138] explicitly discloses classification based on metadata to specify an SFP list, which is the list of the service machines that are going to be used to complete a task, see [0007]).
Although Boutros discloses the determining process, as mapped above, but does not explicitly disclose that the determination is done for each host group and in parallel
However, Hart in an analogous field of endeavor discloses: determine whether the one or more attributes of the network flow metadata (Hart [0034] discloses “metadata includes attributes related to the packet”) satisfy one or more criteria for each host group of a plurality of host groups in parallel; (Hart [0005] is trying to solve the issue of “subscribers belong to multiple classifications simultaneously”. Additionally, Hart [0042] discloses “The classification group matching module 120 compares (208) attributes of the first event with entry criteria of the classification groups 125”. Looking at Fig. 2 illustrates the process wherein one or more attributes satisfy one or more criteria for multiple host groups simultaneously).
in response to determining that the one or more attributes of the network flow metadata satisfy the one or more criteria, classify the host as belonging to each host group of the plurality of host groups; (Hart [0042] discloses “The classification group matching module 120 assigns (210) the first event to one or more classification groups 125 where the first event meets the entry criteria of those classification group(s). The service definition application module 130 identifies (212) one or more service definitions for the traffic flow 105 based on the assigned classification groups 125”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros with determining whether the one or more attributes of the network flow metadata satisfy one or more criteria for each host group of a plurality of host groups in parallel; and in response to determining that the one or more attributes of the network flow metadata satisfy the one or more criteria, classifying the host as belonging to each host group of the plurality of host groups as disclosed by Hart in order to improve classification/grouping data models that are frequently flat or hierarchical, which can make it difficult to have subscribers belong to multiple classifications simultaneously, see Hart [0005].
Boutros does not explicitly disclose: and solicit feedback from a user as to whether the host is accurately classified as belonging to each host group of the plurality of host groups based on a distance from the host to a decision boundary.
However, Eldar in an analogous art teaching in paragraph [0070] “metadata identifying the determined classification (or classifications)” also discloses: solicit feedback from a user as to whether the host is accurately classified as belonging to each host group of the plurality of host groups based on a distance from the host to a decision boundary. (Interpreted in view of paragraph [027] of applicant specifications; Eldar [0069] discloses “Confidence levels may also be incorporated into methods for training and augmenting classification criteria. When confidence level is low (either for the classifier, itself, or for an individual data item), a system may ask an end user to manually select or distance from the host to a decision boundary. Additionally [0054] discloses “Data items 305a-305n have been identified by the selected users 301a-301n as being properly classified as one or more particular classifications.” Which implies multiple belonging to each group of the plurality of groups).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros with soliciting feedback from a user as to whether the host is accurately classified as belonging to each host group of the plurality of host groups based on a distance from the host to a decision boundary as disclosed by Eldar in order to train a system on how to perform proper classification, see Eldar [0022].

With respect to claim 18, Boutros in view of Hart, and Eldar disclose: The one or more non-transitory computer readable storage media of claim 15, wherein the instructions cause the processor to: determine that the one or more attributes of the network flow metadata satisfy the one or more criteria for each host group of the plurality of host groups. (Hart [0034] discloses “metadata includes attributes related to the packet” wherein the attributes in Hart [0042] discloses “The classification group matching module 120 assigns (210) the first event to one or more classification groups 125 where the first event meets the entry criteria of those classification group(s). The service definition application module 130 identifies (212) one or more service definitions for the traffic flow 105 based on the assigned classification groups 125”).

With respect to claim 19, Boutros in view of Hart, and Eldar disclose: The one or more non-transitory computer readable storage media of claim 15, wherein the instructions cause the processor to: determine based on a predefined rule that specifies at least one criteria of the one or more criteria. (in addition to the claim mapping rational in claim 4 Boutros paragraph [0147] discloses “active .

Claims 2-3, 10-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutros, Hart, and Eldar as applied to claim 1, 4-5, 7-9, 12-13, 15, and 18-19 above, and further in view of Puppet “Grouping and classifying nodes” pages 1-17, 03/2017 IDS dated 05/02/2018 hereinafter referred to as Puppet.

With respect to claim 2, Boutros in view of Hart, and Eldar disclose: The method of claim 1, wherein the plurality of host groups are logically arranged in a hierarchical structure including a subset host group within a superset host group, and wherein: classifying the host includes classifying the host as belonging to the subset host group, the method further comprising: (Hart [0121] and Fig. 10 explain “The operator of the network server 110 has defined classification groups 1020 and 1030 for two business locations of the company (e.g., Locations A and B, respectively). The operator has also defined a classification group 1040 for the company as a whole (e.g., Company X). Each of the defined classification groups 1020, 1030, and 1040 are associated with service definitions (1025, 1035, and 1045, respectively) that contain logic to be applied to the subscriber's traffic flow.” Which explain classification of being part of company B which is a subset of the classification of company X).
They do not explicitly disclose: in response to classifying the host as belonging to the subset host group, automatically classifying the host as belonging to the superset host group. 
However, Puppet in an analogous art discloses in response to classifying the host as belonging to the subset host group, automatically classifying the host as belonging to the superset host group (Puppet pages 2, discloses “A node group can only match nodes that all of its ancestors also match.” Wherein page 6 discloses “When nodes match the rules in a node group, they’re classified with all of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros, Hart, and Eldar as combined above wherein in response to classifying the host as belonging to the subset host group, automatically classifying the host as belonging to the superset host group disclosed by Puppet to provide a scalable and consistent method of classification (see Puppet page 12).

With respect to claim 3, Boutros in view of Hart, and Eldar disclose: The method of claim 1, wherein the plurality of host groups are logically arranged in a hierarchical structure including a subset host group within a superset host group, and wherein: (Hart [0121] and Fig. 10 explain “The operator of the network server 110 has defined classification groups 1020 and 1030 for two business locations of the company (e.g., Locations A and B, respectively). The operator has also defined a classification group 1040 for the company as a whole (e.g., Company X). Each of the defined classification groups 1020, 1030, and 1040 are associated with service definitions (1025, 1035, and 1045, respectively) that contain logic to be applied to the subscriber's traffic flow.” Which explain classification of being part of company B which is a subset of the classification of company X).
They do not explicitly disclose:  classifying the host includes classifying the host as not belonging to the superset host group, the method further comprising: in response to classifying the host as not belonging to the superset host group, automatically classifying the host as not belonging to the subset host group.
However, Puppet in an analogous art discloses: classifying the host includes classifying the host as not belonging to the superset host group, the method further comprising: in response to classifying the host as not belonging to the superset host group, automatically classifying the host as not belonging to the subset host group. (Puppet pages 2, discloses a Rule wherein “A node group can only match nodes that all of its ancestors also match.” And further page 6 discloses “When nodes no longer match the rules of a node group, the classification data for that node group no longer applies to the node” Which means that if the node group cannot match a node with its ancestors the rules of the node group no longer apply to the node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros, Hart, and Eldar as combined above wherein in response to classifying the host as belonging to the subset host group, automatically classifying the host as belonging to the superset host group disclosed by Puppet to provide a scalable and consistent method of classification (see Puppet page 12).

With respect to claim 10, Boutros in view of Hart, and Eldar disclose: The apparatus of claim 9, wherein the plurality of host groups are logically arranged in a hierarchical structure including a subset host group within a superset host group, and wherein the one or more processors are configured to: classify the host by classifying the host as belonging to the subset host group; (Hart [0121] and Fig. 10 explain “The operator of the network server 110 has defined classification groups 1020 and 1030 for two business locations of the company (e.g., Locations A and B, respectively). The operator has also defined a classification group 1040 for the company as a whole (e.g., Company X). Each of the defined classification groups 1020, 1030, and 1040 are associated with service definitions (1025, 1035, and 1045, respectively) that contain logic to be applied to the subscriber's traffic flow.” Which explain classification of being part of company B which is a subset of the classification of company X).
They do not explicitly disclose: and in response to classifying the host as belonging to the subset host group, automatically classify the host as belonging to the superset host group.
However, Puppet in an analogous art discloses in response to classifying the host as belonging to the subset host group, automatically classify the host as belonging to the superset host group (Puppet pages 2, discloses “A node group can only match nodes that all of its ancestors also match.” Wherein page 6 discloses “When nodes match the rules in a node group, they’re classified with all of the classification data (classes, parameters, and variables) for the node group.” Which means a node classified as part of a subset group would only belong to a matching ancestor group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros, Hart, and Eldar as combined above wherein in response to classifying the host as belonging to the subset host group, automatically classifying the host as belonging to the superset host group disclosed by Puppet to provide a scalable and consistent method of classification (see Puppet page 12).

With respect to claim 11, Boutros in view of Hart, and Eldar disclose: The apparatus of claim 9, wherein the plurality of host groups are logically arranged in a hierarchical structure including a subset host group within a superset host group, (Hart [0121] and Fig. 10 explain “The operator of the network server 110 has defined classification groups 1020 and 1030 for two business locations of the company (e.g., Locations A and B, respectively). The operator has also defined a classification group 1040 for the company as a whole (e.g., Company X). Each of the defined classification groups 1020, 1030, and 1040 are associated with service definitions (1025, 1035, and 1045, respectively) that contain logic to be applied to the subscriber's traffic flow.” Which explain classification of being part of company B which is a subset of the classification of company X).
They do not explicitly disclose: and wherein the one or more processors are configured to: classify the host by classifying the host as not belonging to the superset host group; and in response to classifying the host as not belonging to the superset host group, automatically classify the host as not belonging to the subset host group.
However, Puppet in an analogous art discloses: classify the host by classifying the host as not belonging to the superset host group; and in response to classifying the host as not belonging to the superset host group, automatically classify the host as not belonging to the subset host group. (Puppet pages 2, discloses a Rule wherein “A node group can only match nodes that all of its ancestors also match.” And further page 6 discloses “When nodes no longer match the rules of a node group, the classification data for that node group no longer applies to the node” Which means that if the node group cannot match a node with its ancestors the rules of the node group no longer apply to the node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros, Hart, and Eldar as combined above wherein in response to classifying the host as belonging to the subset host group, automatically classifying the host as belonging to the superset host group disclosed by Puppet to provide a scalable and consistent method of classification (see Puppet page 12).

With respect to claim 16, Boutros in view of Hart, and Eldar disclose: The one or more non-transitory computer readable storage media of claim 15, wherein the plurality of host groups are logically arranged in a hierarchical structure including a subset host group within a superset host group, and wherein the instructions cause the processor to: classify the host by classifying the host as belonging to the subset host group; (Hart [0121] and Fig. 10 explain “The operator of the network server 110 has defined classification groups 1020 and 1030 for two business locations of the company (e.g., Locations A and B, respectively). The operator has also defined a classification group 1040 for the company as a whole (e.g., Company X). Each of the defined classification groups 1020, 1030, and 1040 are associated with service definitions (1025, 1035, and 1045, respectively) that contain logic to be 
They do not explicitly disclose: and in response to classifying the host as belonging to the subset host group, automatically classify the host as belonging to the superset host group.
However, Puppet in an analogous art discloses in response to classifying the host as belonging to the subset host group, automatically classify the host as belonging to the superset host group (Puppet pages 2, discloses “A node group can only match nodes that all of its ancestors also match.” Wherein page 6 discloses “When nodes match the rules in a node group, they’re classified with all of the classification data (classes, parameters, and variables) for the node group.” Which means a node classified as part of a subset group would only belong to a matching ancestor group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros, Hart, and Eldar as combined above wherein in response to classifying the host as belonging to the subset host group, automatically classifying the host as belonging to the superset host group disclosed by Puppet to provide a scalable and consistent method of classification (see Puppet page 12).

With respect to claim 17, Boutros in view of Hart, and Eldar disclose: The one or more non-transitory computer readable storage media of claim 15, wherein the plurality of host groups are logically arranged in a hierarchical structure including a subset host group within a superset host group, (Hart [0121] and Fig. 10 explain “The operator of the network server 110 has defined classification groups 1020 and 1030 for two business locations of the company (e.g., Locations A and B, respectively). The operator has also defined a classification group 1040 for the company as a whole (e.g., Company X). Each of the defined classification groups 1020, 1030, and 1040 are associated with service definitions (1025, 1035, and 1045, respectively) that contain logic to be applied to the subscriber's traffic 
They do not explicitly disclose: and wherein the instructions cause the processor to: classify the host by classifying the host as not belonging to the superset host group; and in response to classifying the host as not belonging to the superset host group, automatically classify the host as not belonging to the subset host group.
However, Puppet in an analogous art discloses classify the host by classifying the host as not belonging to the superset host group; and in response to classifying the host as not belonging to the superset host group, automatically classify the host as not belonging to the subset host group. (Puppet pages 2, discloses a Rule wherein “A node group can only match nodes that all of its ancestors also match.” And further page 6 discloses “When nodes no longer match the rules of a node group, the classification data for that node group no longer applies to the node” Which means that if the node group cannot match a node with its ancestors the rules of the node group no longer apply to the node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros, Hart, and Eldar as combined above wherein in response to classifying the host as belonging to the subset host group, automatically classifying the host as belonging to the superset host group disclosed by Puppet to provide a scalable and consistent method of classification (see Puppet page 12).

Claims 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutros, Hart, and Eldar as applied to claim 1, 4-5, 7-9, 12-13, 15, and 18-19 above, and further in view of Sasturkar et al. (US 20160352591 A1) hereinafter referred to as Sasturkar.

With respect to claim 6, Boutros in view of Hart, and Eldar disclose: The method of claim 1, wherein: 
Although Boutros discloses identifying one or more attributes of a network flow metadata as explained in the independent claim, Boutros does not explicitly disclose “a similarity distance”.
However, Sasturkar in an analogous art paragraphs [0072] discloses “process clusters identify hosts which share common functionality”. Also [0216] shows hosts similar inventive concept of hosts falling under multiple labels. Furthermore, Sasturkar discloses: identifying the one or more attributes of the network flow metadata includes identifying a first new attribute of the network flow metadata and a second new attribute of the network flow metadata based on a similarity distance between the first new attribute and the second new attribute, (Sasturkar paragraph [0031] discloses identifying multiple “command strings” on different hosts of a network such as "su" commands, "bash" commands which could be mapped to the network flow metadata. Wherein paragraph [0070] identifying the command strings and grouping clusters based on observations using similarity distance measure).
the method further comprising: in response to identifying the first new attribute and the second new attribute, defining a new host group having one or more criteria satisfied by the first new attribute and the second new attribute. (paragraph [0031] discloses the identified command strings and in paragraph [0070] explicitly discloses grouping clusters based on “similarity distance measure”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros, Hart, and Eldar as combined above with generating for presentation to a user an explanation for the host being classified as belonging to the host groups disclosed by Sasturkar so as to improve accuracy of identification of host-specific services, see Sasturkar Abstract.

With respect to claim 14, Boutros in view of Hart, and Eldar disclose: The apparatus of claim 9, 
 “a similarity distance”.
However, Sasturkar in an analogous art paragraphs [0072] discloses “process clusters identify hosts which share common functionality”. Also [0216] shows hosts similar inventive concept of hosts falling under multiple labels. Furthermore, Sasturkar discloses: wherein the one or more processors are configured to: identify the one or more attributes of the network flow metadata by identifying a first new attribute of the network flow metadata and a second new attribute of the network flow metadata based on a similarity distance between the first new attribute and the second new attribute; (Sasturkar paragraph [0031] discloses identifying multiple “command strings” on different hosts of a network such as "su" commands, "bash" commands which could be mapped to the network flow metadata. Wherein paragraph [0070] identifying the command strings and grouping clusters based on observations using similarity distance measure).
and in response to identifying the first new attribute and the second new attribute, define a new host group having one or more criteria satisfied by the first new attribute and the second new attribute. (paragraph [0031] discloses the identified command strings and in paragraph [0070] explicitly discloses grouping clusters based on “similarity distance measure”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros, Hart, and Eldar as combined above with generating for presentation to a user an explanation for the host being classified as belonging to the host groups disclosed by Sasturkar so as to improve accuracy of identification of host-specific services, see Sasturkar Abstract.

With respect to claim 20, Boutros in view of Hart, and Eldar disclose: The one or more non-transitory computer readable storage media of claim 15, 
 “a similarity distance”.
However, Sasturkar in an analogous art paragraphs [0072] discloses “process clusters identify hosts which share common functionality”. Also [0216] shows hosts similar inventive concept of hosts falling under multiple labels. Furthermore, Sasturkar discloses: wherein the instructions cause the processor to: identify the one or more attributes of the network flow metadata by identifying a first new attribute of the network flow metadata and a second new attribute of the network flow metadata based on a similarity distance between the first new attribute and the second new attribute; (Sasturkar paragraph [0031] discloses identifying multiple “command strings” on different hosts of a network such as "su" commands, "bash" commands which could be mapped to the network flow metadata. Wherein paragraph [0070] identifying the command strings and grouping clusters based on observations using similarity distance measure).
and in response to identifying the first new attribute and the second new attribute, define a new host group having one or more criteria satisfied by the first new attribute and the second new attribute. (paragraph [0031] discloses the identified command strings and in paragraph [0070] explicitly discloses grouping clusters based on “similarity distance measure”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boutros, Hart, and Eldar as combined above with generating for presentation to a user an explanation for the host being classified as belonging to the host groups disclosed by Sasturkar so as to improve accuracy of identification of host-specific services, see Sasturkar Abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bothwell et al. (US 20140129261 A1), paragraph [0008] discloses “a confidence level associated with the at least one industrial classification; outputting for display on a user device the first data and a user prompt for confirmation of at least one of the one or more industrial classifications; and receiving user confirmation of one of the one or more industrial classifications associated with the entity.”.
Wu (US 20190295158 A1), paragraph [0081] discloses “prediction module 516 includes featuring module 518 and similarity score calculator 520. Classification module 522 includes machine-learning module 524a. As shown, storage 510 includes training data 526. Training data 526 includes transaction information, metadata, and classifications (with correctness verified by users”. Also, see Fig. 4A illustrates “Distance similarity” and other scores to determine accuracy of classification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491